Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 1 of 9 PageID #: 15




                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

THOMAS GLENDALE JOHNSON,                                §
INDIVIDUALLY AND ON BEHALF                              §
OF ALL OTHERS SIMILARLY                                 §
SITUATED                                                §
                                                        §
VS.                                                     §                 NO: MO: 19-CV-205
                                                        §
RYAN C. HOERAUF, INC. D/B/A                             §
O’RYAN OIL & GAS AND                                    §
RYAN C. HOERAUF                                         §


                                  DEFENDANTS’ MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

           COME NOW, DEFENDANTS RYAN C. HOERAUF, INC. D/B/A O’RYAN OIL & GAS

AND RYAN C. HOERAUF (hereinafter “Defendants”), and file this Motion to Dismiss for

Improper Venue under Rule 12(b)(3) and 28 U.S.C § 1406(a), and, alternatively, for Insufficient

Process or Insufficient Service of Process as to Ryan C. Hoerauf, individually, and, alternatively,

for Failure to State a Claim under Rule 12(b)(6). 1 In support hereof, Defendants would

respectfully show the Court as follows:

                                             I.
                           MOTION TO DISMISS FOR IMPROPER VENUE

           A.       Summary

           The Court should dismiss all claims brought by Plaintiff Thomas Glendale Johnson,

whether brought on behalf of himself or, purportedly, all others similarly situated (“Plaintiff”), for

improper venue. Plaintiff claims Defendants violated 29 USC § 207 (“FLSA”) while Plaintiff



1
    The service of these motions suspends the time to file an answer under Rule 12(a). See Fed. R. Civ. P. 12(a)(4).


                                                            1
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 2 of 9 PageID #: 16




worked at the O’Ryan Oil & Gas Big “R” Gas Plant (the “Big R Plant”). Plaintiff claims venue is

proper in the Eastern District of Texas—Tyler Division based on the location of the Big R Plant.2

Plaintiff claims the Big R Plant is in Henderson County, Texas, or Henderson, Texas, the county

seat for Rusk County, Texas, both of which are located within the Tyler Division. See Pl.’s Compl.,

¶¶3-4. Plaintiff’s alleged venue facts are wrong. The Big R Plant is in Navarro County, Texas,

within the Northern District of Texas, and not Henderson County, or Rusk County. The Court

should dismiss Plaintiff’s claims for improper venue under Rule 12(b)(3).

        B.       Venue Facts

        In support of this motion, Defendants attach and incorporate as Exhibit 1 the Affidavit of

Ryan C. Hoerauf and, as Exhibit 1-A, the business records attached thereto. See Ex. 1; Ex. 1-A.

The Big R Plant’s address is 8061 N. E. County Road 2100, Powell, Texas 75153, which is located

approximately 1 mile north of Powell, Texas, in Navarro County, Texas. See Ex. 1; Ex. 1-A. The

Big R Plant is not located in Henderson County, Texas, or Rusk County, Texas. See Ex. 1. The

Big R Plant is in Navarro County, Texas, which is within the Northern District of Texas—Dallas

Division. See Ex. 1.

        C.       Venue Standard

        Federal Rule of Civil Procedure 12(b)(3) allows a case to be dismissed for improper venue.

Fed. R. Civ. P. 12(b)(3); see also 28 U.S.C. § 1406(a) (“The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been brought.”). When

a defendant raises improper venue, the Plaintiff has the burden to prove that the chosen venue is

proper. Norsworthy v. Mystik Transp., Inc., 430 F. Supp. 2d 631, 633 (E.D. Tex. 2006) (citing


2
 Plaintiff’s venue facts assert that venue is proper in the “Marshall Division”, which Defendants presume to mean
“Tyler Division”. See Pl’s Compl., ¶3.


                                                         2
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 3 of 9 PageID #: 17




Langton v. Cbeyond Commc'n, L.L.C., 282 F. Supp. 2d 504 (E.D. Tex. 2003). Although the Court

will generally accept a Plaintiff’s venue facts as true, “when a defendant submits affidavits or

evidence controverting specific facts alleged in a Plaintiff’s complaint, a court is no longer required

to accept those controverted facts as true.” Kranos IP Corp. v. Riddell, Inc., 2:17-CV-443-JRG,

2017 WL 3704762, at *2 (E.D. Tex. Aug. 28, 2017) (citing cases).

       D.      Arguments and Authorities

       Venue is proper in the Western District of Texas—Midland/Odessa Division, or the

Northern District of Texas—Dallas Division, not the Eastern District of Texas—Tyler Division.

Under 28 U.S.C. § 1391(b), a civil action may be brought in a judicial district where any defendant

“resides” or in which a “substantial part of the events or omissions giving rise to the claim

occurred.” 28 U.S.C. § 1391(b)(1), (b)(2); see also Horihan v. Hartford Ins. Co. of the Midwest,

979 F. Supp. 1073, 1078 (E.D. Tex. 1997) (noting the default provision, now under 1391(b)(3),

does not apply where venue is proper in another judicial district). Plaintiff’s sole ground for

establishing venue in this judicial district is based on the location of the Big R Plant, which is

where Plaintiff claims he worked and where Plaintiff claims Defendants were “doing business”.

See Pl’s Orig. Compl. ¶ 2-4. The evidence before the Court conclusively proves that venue is

within the Western District of Texas or the Northern District of Texas because the Big R Plant is

within the Northern District of Texas. See Ex. 1; Ex. 1-A.

       The Eastern District of Texas is not a district where Defendants “reside”. A corporation

resides “in any judicial district in which such defendant is subject to the court's personal

jurisdiction with respect to the civil action in question.” 28 U.S.C. § 1391(c)(2). Ryan C. Hoerauf,

Inc. is not subject to either general or specific jurisdiction in the Eastern District of Texas when it

comes to Plaintiff’s claims.




                                                  3
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 4 of 9 PageID #: 18




       Ryan C. Hoerauf, Inc. is only subject to general jurisdiction where it is “at home”—which

is typically, though not exclusively, its place of incorporation or principal place of business.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011); see also Daimler

AG v. Bauman, 571 U.S. 117, 137 (2014). Here, the alleged principal place of business is in Odessa,

Texas, located within the Western District of Texas—Midland/Odessa Division. See Pl’s Compl.

¶2; Ex.1. Plaintiff fails to plead any facts to support that a business located in the Western District

of Texas and operating a plant in the Northern District of Texas is subject to the general jurisdiction

of the Eastern District of Texas. Ryan C. Hoerauf, Inc. is not subject to “general jurisdiction” in

the Eastern District of Texas.

       Ryan C. Hoeauf, Inc. is also not subject to “specific jurisdiction” in the Eastern District of

Texas. To establish specific jurisdiction with respect to a jurisdiction district, the claims in a case

must “arise out of or relate to” those contacts in the judicial district. See Oldfield v. Pueblo De

Bahia Lora, S.A., 558 F.3d 1210, 1222 (11th Cir.2009) (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)). Here, the evidence demonstrates that

the alleged “contacts” with the Eastern District of Texas at the Big R Plant occurred in the Northern

District of Texas. See Ex. 1. As such, there is no “but-for” causal connection between the conduct

that led to Plaintiff’s claims and the Eastern District of Texas. See id. at 1222–23 (explaining that

at a minimum for specific jurisdiction, the “contact must be a ‘but for’ cause of the tort”).

       Likewise, the Eastern District of Texas is not where a substantial part of the events or

omissions giving rise to the claims occurred. See 28 U.S.C. § 1391(b)(2). For each of the reasons

explained above, the claims arose from events allegedly occurring at the Big R Plant, which is in

Navarro County in the Northern District of Texas, or from Ryan C. Hoerauf Inc.’s principal place

of business within the Western District of Texas.




                                                  4
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 5 of 9 PageID #: 19




         Whether Plaintiff’s basis for venue is based on where the Defendants “reside”3 or where

the alleged events or omissions occurred, venue is improper in the Eastern District of Texas.

Plaintiff’s allegations fail to provide another factual basis to support venue in this judicial district.

The Court should dismiss this case for improper venue.

                                       II.
                RYAN C. HOERAUF’S ALTERNATIVE MOTION TO DISMISS
                             FOR IMPROPER SERVICE

          Alternatively, Ryan C. Hoerauf, individually, moves to dismiss all claims asserted against

him for insufficient process, or insufficient service of process, under Rule 12(b)(4) and Rule

12(b)(5) of the Federal Rules of Civil Procedure. Rule 4 of the Federal Rules of Civil Procedure

requires, among other things, that a summons be “direct to the defendant”. Fed. R. Civ. P.

4(a)(1)(B). Dismissal is proper because this did not occur.

         Plaintiff alleges violations of certain rights to receive overtime pay “from Defendant, Ryan

C. Hoerauf, Inc. dba O’Ryan Oil & Gas.” Pl’s Compl. ¶1. Plaintiff only requested and sought

service as to Defendant Ryan C. Hoerauf Inc. See Pl’s Compl. ¶2; Doc. No. 2. Plaintiff’s prayer

for relief seeks recovery only “from Defendant”.                     Plaintiff also claims Ryan C. Hoerauf,

individually, was an employer who allegedly failed to pay Plaintiff overtime, and Ryan C.

Hoerauf’s name appears in the style of the cause. See Pl’s Compl. ¶5-6. Plaintiff, however, did

not request or obtain service as to Ryan C. Hoerauf, individually. See Pl’s Compl. ¶2; Doc. No.

2. Although Plaintiff sought to serve Ryan C. Hoerauf as the registered agent for service of the

entity, allowing this to simultaneously act as a substitute for service on Ryan C. Hoerauf

individually violates Rule 4 of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 4. As



3
 Plaintiff does not allege facts pertaining to Ryan C. Hoerauf’s domicile. To the extent Plaintiff asserts claims against
Ryan C. Hoerauf individually, the pleadings and evidence demonstrate that his domicile is in the same location as the
entity’s principal place of business, Odessa, Texas. See Pl’s Compl. ¶2; see also Ex. 1.


                                                           5
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 6 of 9 PageID #: 20




such, the Court should dismiss all claims asserted against Ryan C. Hoerauf, individually, for

insufficient service of process or insufficient process under Rule 12(b)(4) and/or Rule 12(b)(5).

                                III.
     ALTERNATIVE MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Alternatively, Defendants move to dismiss all claims asserted against them for failure to

state a claim. Plaintiff claims “Defendants” are employers subject to the FLSA because they are

“involved in commerce”. Plaintiff claims he was a plant operator at the Big R Plant and was “not

paid overtime wages at one and one-half times his regular hourly rate for all hours worked in

excess of 40 hours in a work week.” Pl’s Compl. ¶8. These allegations are insufficient to survive

a challenge under Rule 12(b)(6).

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must provide enough facts to state a claim for relief that is plausible on its

face. See Fed. R. Civ. P. 12(b)(6); Jebaco, Inc. v. Harrah’s Operating Co., 587 F.3d 314, 318

(5th Cir. 2009). Facial plausibility requires facts that allow the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The complaint must allege more than “labels and conclusions,” for example, “a

formulaic recitation of the elements of a cause of action will not do,” and, finally, “factual

allegations must be enough to raise a right to relief above the speculative level.” Id. (quoting

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       As to a claim asserted under the FLSA, to survive a motion to dismiss, a plaintiff must

allege facts to demonstrate there is coverage under the FLSA. The FLSA guarantees overtime pay

to employees either “’engaged in the production of goods for commerce’ (‘individual coverage’)

or ‘employed in an enterprise engaged in commerce or in the production of goods for commerce’

(‘enterprise coverage’).” Martin v. Bedell, 955 F.2d 1029, 1032 (5th Cir.1992) (emphasis in



                                                  6
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 7 of 9 PageID #: 21




original) (citing 29 U.S.C. § 207(a)(1)). Because coverage is an element of an FLSA claim, the

plaintiff must allege facts that show coverage to survive a motion to dismiss. See, e.g., Baker v.

ABC Provider DFW, LLC, 4:13-CV-288, 2014 WL 1267302, at *2 (E.D. Tex. Mar. 26, 2014)

(citing cases).

        The only facts Plaintiff alleges to support coverage is Defendants were engaged in

commerce. This is insufficient. See, e.g., Baker, 2014 WL 1267302, at *2 (granting a dismissal

where allegation merely stated that defendant was an “enterprise engaged in interstate commerce

because it ‘regularly owned and operated businesses engaged in commerce or in the production of

goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)’”)

(citing cases). Plaintiff mere citation to the elements of his cause of action are insufficient to

establish an entitlement to relief. See id. Plaintiff’s claims should be dismissed for failure to state

a claim.

        Dismissal is also appropriate because Plaintiff fails to establish that a violation occurred.

To survive a motion to dismiss, a plaintiff asserting a claim to overtime payments must allege that

he worked more than forty hours in a given workweek without being compensated for the overtime

hours worked during that workweek. See, e.g., Landers v. Quality Communications, Inc., 771 F.3d

638, 644–46 (9th Cir. 2014), as amended (Jan. 26, 2015) (“We are persuaded by the rationale

espoused in the First, Second and Third Circuit cases”) (citing cases). Although plaintiffs in these

types of cases cannot be expected to allege “with mathematical precision,” the amount of overtime

compensation owed, they should be able to allege facts demonstrating there was at least one work

week in which they worked in excess of forty hours and were not paid overtime wages. Id. at 646.

Lack of “sufficient detail about the length and frequency of [his] unpaid work to support a




                                                  7
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 8 of 9 PageID #: 22




reasonable inference that [he] worked more than forty hours in a given week.” Id. (internal

quotations omitted, alterations in the original).

        Here, Plaintiff fails to allege any details regarding when he, or his purported class

representatives, worked over forty-hours in a given workweek and were not paid overtime. The

pleadings, instead, merely recite the elements of a claim under the FLSA. Again, this is insufficient

to establish an entitlement to relief. Plaintiff’s claims should be dismissed.

                                              IV.
                                       PRAYER FOR RELIEF

        Defendants request that the Court dismiss Plaintiff’s claims in their entirety for the reasons

stated herein. Venue is not proper in the Eastern District of Texas. As such, the Court should

dismiss the claims under 28 U.S.C. § 1406 and Rule 12(b)(3). Alternatively, dismissal is proper

as to Ryan C. Hoerauf because Plaintiff has not served or requested service as to him individually,

requiring dismissal under Rule 12(b)(4) or Rule 12(b)(5). Alternatively, Plaintiff’s claims should

be dismissed for failure to state a claim for relief, as Plaintiffs fail to allege facts to support a claim

under the FLSA.

        WHEREFORE, PREMISES CONSIDERED, Defendants request that the Court grant their

motion to dismiss along with such other and further relief to which they may themselves to be

entitled.

                                                 Respectfully Submitted,


                                                 By:    /s/ R. Layne Rouse
                                                        R. LAYNE ROUSE
                                                        State Bar No. 24066007
                                                        lrouse@shaferfirm.com




                                                    8
Case 6:19-cv-00205-JCB-JDL Document 5 Filed 07/02/19 Page 9 of 9 PageID #: 23




                                              SHAFER, DAVIS, O’LEARY & STOKER
                                              P.O. Drawer 1552
                                              Odessa, TX 79760-1552
                                              (432) 332-0893
                                              (432) 333-5002 – Facsimile
                                              ATTORNEYS FOR DEFENDANTS




                                    CERTIFICATE OF SERVICE
       I hereby certify that on this the 2nd day of July, 2019, a true and correct copy of the above
and foregoing document was served upon the following counsel of record via electronic service.

William S. Hommel, Jr.
Hommel Law Firm
5620 Old Bullard Road, Ste. 115
Tyler, Texas 75703
bhommel@hommelfirm.com




                                                       /s/ R. Layne Rouse
                                                     R. Layne Rouse




                                                 9
